MR. JUSTICE PIGrOTT
delivered tbe opinion of tbe court.
On tbe third day of January, 1902, tbe defendant appealed from an order of tbe district court entered November 9, 1901, requiring tbe plaintiff, wbo bad recovered a judgment of divorce against die defendant, toi pay to ber certain sums of money for couusel fees and expenses on appeals taken by ber to tbe supreme court from tbe judgment and order denying ber motion for a new trial. Erom tbe order of November 9, 1901, tbe plaintiff also appealed. Tbe defendant prays this court to1 require tbe plaintiff to pay to ber, or into court for ber use, a reasonable sum for tbe services of counsel on ber appeal, another sum for tbe cost of preparing and printing ber transcript on appeal, and a further sum for ber appearance fee therein.
*540Upon the autaority of the two oases of Bordeaux v. Bordeaux, 26 Montana Reports, 533, 537, 69 Pacific Reporter, 103, 1130, the application is dismissed for tliei reason that this, court is without jurisdiction to grant it.

Dismissed.